Title: From James Madison to the Marqués de Avilés, 27 March 1805
From: Madison, James
To: Avilés, the Marqués de


Sir
 Department of StateCity of Washington 27 March 1805

In behalf of an individual Citizen of the United States, who has been deeply injured in his private Circumstances by certain proceedings which took place in the province over which your Excellency presides, I am induced now to call your attention to his Case. This Individual is James Yard Esqre, who is a very respectable Inhabitant and extensive Merchant of Philadelphia. He represents to me that certain Funds arising out of the Cargos of the Ship Asia and Brig Dolly are detained at Lima; that he has obtained an Order of His Catholic Majesty recognizing, and intended to give affect to his Right to have them restored to him; and that he has furnished Mr Baxter, who is about to proceed to Lima, with a power to receive them on his account. As under these circumstances there is placed in your Excellencys Power, so favorable an Opportunity of repairing in some Measure the Losses sustained by Mr Yard, I take the liberty of recommending his Case to your patronage, and avail my self of the occasion to express to you, the high consideration, with which I have the honor to be Your Excellencys most obedient, humble Servant
(Signed) James Madison
